Citation Nr: 0304554	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In an August 2002 decision, the Board recharacterized the 
issues as whether new and material evidence had been received 
to reopen claims for service connection for PTSD and an 
acquired psychiatric disorder.  That decision found that new 
and material evidence had been received to reopen the claim 
for service connection for PTSD.  Additional development was 
undertaken on that issue by the Board and the veteran has 
been notified of the evidence developed.  The Board will now 
address the issue of service connection for PTSD and the 
separate issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD.

The veteran presented hearing testimony before the 
undersigned Veterans Law Judge at the Board in June 2002.  A 
transcript of that hearing has been associated with the 
record of appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran did not engage in combat with the enemy.

3.  Attacks at DaNang Air Base are verified.

4.  The veteran does not have PTSD.

5.  Service connection for a neuropsychiatric disorder was 
denied in an August 1982 Board decision.  

6.  The evidence received since the August 1982 Board 
decision is either not new or not material, does not include 
evidence that bears directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered with other evidence in 
the record in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. § 3.304(f) (1998), (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.304, 3.326 (2002).  

2.  The August 1982 Board decision denying service connection 
for a neuropsychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2002).  

2.  Evidence received subsequent to the August 1982 Board 
decision is not new and material and the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD is not reopened.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.326(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Factual background

The veteran served as a Fuels Apprentice from January 1969 to 
February 1970 in Vietnam at the DaNang Air Base.  He was 
awarded the Vietnam Service Medal with one bronze service 
star.  He had counterinsurgency experience from January 1969.

In August 1997, the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records) reported that 
there were attacks on the DaNang Air Base at the time the 
veteran was assigned there.  

The veteran received a VA examination in November 1981.  The 
diagnosis was chronic borderline personality disorder, 
moderate.  The examiner commented that post traumatic stress 
neurosis could not be confirmed.

A September 1981 statement from the veteran's father in law 
was received in February 1994.  The statement noted the 
veteran was a victim of Vietnam and that his problems 
required treatment and counseling.

A VA record from May 1994 shows the veteran was assessed with 
anxiety, depression, anxiousness, and tense.  In June 1994, a 
VA record shows he was assessed with general anxiety disorder 
rule out PTSD.  A July 1994 VA record again noted the veteran 
with general anxiety disorder.  

In October 1996, the veteran received a VA PTSD examination.  
The examiner noted that there was not enough to make a 
psychiatric diagnosis.  

The veteran presented testimony before the undersigned at the 
Board in June 2002.  The veteran testified that he refueled 
aircraft at DaNang Air Base and was subject to rocket and 
mortar attacks.  He indicated there were life threatening 
situations.  He testified that he witnessed personnel killed 
in the attacks.  The veteran testified that he had received 
treatment at the VA facility at Bonham, Texas.  He was not in 
therapy at the time of the hearing.

The veteran received a VA examination in December 2002.  The 
examiner was advised that stand off attacks on DaNang Air 
Base were a verified stressor.  The veteran recounted his 
inservice experiences to the examiner.  The impression was 
chronic dysthymia and chronic anxiety, mild.  The examiner 
commented that there was not enough to make a diagnosis of 
PTSD.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA is liberalizing and 
is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
April 1995 statement of the case and the July 1998 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  A November 
2002 VA letter to the veteran advised him of the type of 
evidence to support his claim and to identify such evidence 
so that the VA could assist him by obtaining it.  He was thus 
advised of the evidence that he was responsible for 
obtaining.  The veteran has provided statements concerning 
stressors which the RO has attempted to verify.  The veteran 
was advised of the results of this in the July 1998 
supplemental statement of the case.  The veteran has 
identified VA medical facilities where he received treatment 
and records from these facilities have been obtained.  The 
veteran has received VA examinations, and service medical 
records and service records are contained in the claims file.  
The veteran has not identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. § 1110 (West 2002).  

At the time the veteran initiated his claim, entitlement to 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition with credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim and appeal, 38 C.F.R. 
§ 3.304(f) was amended on two occasions.  64 Fed. Reg. 32807-
32808 (1999), 67 Fed. Reg. 10,330 (2002).  The amended 
regulation, provides that for service connection for PTSD to 
be granted, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

The veteran served in Vietnam.  However, he did not receive a 
combat citation or other award to indicate that he was in 
combat with the enemy.  The veteran's service records show 
that he was a fuels specialist in Vietnam and that he had 
counterinsurgency experience.  However, this does not show 
that he engaged in combat with the enemy.  Therefore, the 
evidence does not establish that the veteran engaged in 
combat with the enemy and credible supporting evidence that a 
claimed stressor occurred is required.   

The veteran has indicated that he was subject to rocket and 
mortar attacks at the DaNang Air Base.  The ESG did document 
that there were attacks on DaNang Air Base at the time the 
veteran was stationed there.  Accordingly, this claimed 
stressor is verified.  The veteran has also indicated that he 
saw aircraft return to the base shot up and that the saw 
personnel killed.  However, the ESG was not able to provide 
further verification of these incidents.  Accordingly, the 
claimed stressor of attacks on the DaNang Air Base is the 
only verified stressor.  

A claim for service connection for PTSD also requires that 
the condition be diagnosed.  However, on only one occasion in 
June 1994 was PTSD noted in a VA record as a rule out 
diagnosis in conjunction with general anxiety disorder.  A VA 
examination in November 1981 diagnosed borderline personality 
disorder and at an October 1996 VA examination the examiner 
was unable to establish a psychiatric diagnosis.  The veteran 
received a VA examination in December 2002 to ascertain 
whether he had PTSD.  The examiner was advised that a 
stressor was verified.  After the veteran recounted his 
inservice experiences which included attacks at the DaNang 
Air Base, the examiner indicated that there was not enough to 
make a diagnosis of PTSD.  The impression was dysthymia and 
anxiety.  Furthermore, VA medical records in 1994 only show 
that the veteran was assessed with general anxiety disorder 
or depression.  A diagnosis of PTSD was never established.  
Therefore, while the veteran may believe he has PTSD, he is 
not a medical professional and as such his opinion as to his 
diagnosis does not constitute probative evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran 
has not been diagnosed with PTSD.  

The veteran has a verified inservice stressor.  However, he 
has not been diagnosed with PTSD.  Such a diagnosis is a 
prerequisite for establishing service connection for PTSD.  
In the absence of such a diagnosis, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.304(f); 38 C.F.R. 
§§ 3.102, 3.159, 3.304, 3.326 (2002).  

New and material evidence

As noted above, the VCAA was enacted during the pendency of 
the appellant's claim and appeal.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The liberalizing 
provisions of the VCAA are applicable to this issue.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
This change in the law is effective from November 9, 2000, 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, where the claim 
is to reopen a previously disallowed claim with new and 
material evidence, the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was informed 
of the requirements for reopening his previously disallowed 
claim in the April 1995 statement of the case and the Board's 
August 2002 decision when it addressed reopening his claim 
for service connection for PTSD.  The statement of the case 
and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim and who was 
responsible for obtaining the evidence.  VA medical records 
have been obtained and associated with the claims file.  The 
veteran has received VA examinations.  The veteran has 
indicated that he received psychiatric evaluation and 
treatment in service.  The RO requested mental hygiene 
records from the National Personnel Records Center (NPRC), 
however, that facility indicated there were none.  Therefore, 
further attempts to obtain such records would be futile.  
Neither the veteran nor his representative has identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a) only applies to a claim to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the 
veteran's claim was received prior to that date, the amended 
definition of new and material evidence is not applicable to 
the veteran's claim to reopen. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  

Service connection for a neuropsychiatric disorder was denied 
in an August 1982 Board decision.  That decision is a final 
determination.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2002).  Prior final decisions of the 
Board may be reopened upon the receipt of evidence which is 
new and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a).  Second, if VA finds the evidence 
is "new and material," then it must determine whether the 
claim is well grounded based upon all of the evidence of 
record.  Third, if the claim is well grounded, to proceed to 
the merits but only after ensuring that the duty to assist 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  
As noted above, the VCAA has eliminated the requirement of a 
well-grounded claim. 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
August 1982 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for an acquired psychiatric disorder, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran's DD Form 214 and his service personnel records 
(AF Form 7) were received following the Board's decision.  
These documents were not previously of record.  However, 
these document do not contain any information as to whether a 
psychiatric disorder other than PTSD was incurred in service.  
Accordingly, they are not material to the service connection 
issue.

A September 1981 statement from the veteran's father in law 
was received at the RO in February 1994.  The statement noted 
the veteran was a victim of the Vietnam War situation and 
required treatment and counseling.  While the veteran's 
father in law is competent to provide a description of what 
he has observed, as a lay person he is not qualified to 
render medical diagnoses or an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran previously made the assertion that he incurred a 
psychiatric disorder in service.  Therefore, the lay 
assertion from the veteran's father in law is cumulative of 
the evidence in the record and thus not new. 

VA medical records dated from May 1980 to May 1981 were 
received in August 1994.  The records show general medical 
treatment and provide no probative evidence indicating that a 
psychiatric disorder was incurred in service.  VA medical 
records dated from March 1992 to July 1994 were received.  
These records show psychiatric diagnoses or impressions which 
included general anxiety disorder rule out PTSD, anxiety, and 
depression.  Other records show general medical treatment.  
However, none of these records indicate that any current 
psychiatric disorder was incurred in service.  Accordingly, 
these records are not material to the issue of service 
connection for a psychiatric disorder other than PTSD.

The veteran received a VA examination in October 1996.  The 
veteran indicated that he saw a psychiatrist and was 
discharged from service due to a nervous disorder.  However, 
the examiner indicated there was not enough to diagnose a 
psychiatric disorder, much less a psychiatric disorder 
related to service.  Accordingly, this examination is not 
material to the issue of service connection.

The veteran presented testimony before the undersigned at a 
hearing in June 2002.  He testified that he was sent to see a 
psychiatrist on one occasion in July 1969.  The veteran also 
testified that he saw a psychiatrist in 1970 at Alexander 
(sic) Air Force Base in Louisiana (presumably the former 
England Air Force Base at Alexandria, Louisiana).  The 
service medical records do show that the veteran was seen in 
July 1969 for personal problems with no disease found.  The 
service medical records also show that in May 1970 he was 
seen at adult medical to talk about personal problems and in 
August 1970 there was a revisit to adult medical.  Therefore, 
the veteran's testimony that he received treatment is 
cumulative of the evidence in the record and previously 
considered, and thus not new.  The veteran also indicated 
that he was discharged due to a nervous disorder and was 
receiving therapy from a service psychiatrist at that time.  
The RO attempted to obtain England Air Force Base mental 
hygiene records related to the veteran from NPRC.  However, 
NPRC responded that no such records were found.  In the 
absence of such additional records, the veteran's lay 
testimony does not provide probative evidence of the 
incurrence of a psychiatric disorder in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his 
testimony is also not material.

The veteran received a VA examination in December 2002.  The 
impressions were chronic dysthymia and chronic mild anxiety.  
While this report was not previously of record, it does not 
relate the veteran's current psychiatric diagnoses to 
service.  Accordingly, it is not material to the issue of 
service connection.

The evidence received since the last final disallowance of 
the veteran's claim is either not new or not material to the 
issue of service connection.  This evidence does not provide 
probative evidence that the veteran's current psychiatric 
problems are related to service.  Rather, the evidence of 
record indicates the veteran did not have any diagnosed 
psychiatric disorder in service and it was not until a 
significant number of years following service that a 
psychiatric diagnosis was made.  Accordingly, the evidence 
received since the August 1982 disallowance does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered with other evidence in the record in order to 
fairly decide the merits of the service connection claim.  
Therefore, this evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Since new 
and material evidence has not been received, the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002).




ORDER

Service connection for PTSD is denied.

New and material evidence has not been received and the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD is not reopened.  The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

